Citation Nr: 9934766	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 70 percent disabling.

3.  Entitlement to service connection for arthritis of the 
left knee, claimed as secondary to or aggravated by the 
service-connected right knee disability.

4.  Entitlement to service connection for lumbosacral strain, 
claimed as secondary to or aggravated by the service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Clinical findings on a VA orthopedic examination in June 
1996 revealed some effusion and crepitus of the right knee 
with range of motion, but there was no evidence of collateral 
ligamentous laxity, deformity, subluxation, or malunion of 
the tibia and fibula.

2.  On the 1996 VA examination, the appellant had fairly 
severe degenerative changes of the right knee confirmed by x-
rays, but range of motion testing did not reveal evidence of 
limitation of extension to 30 degrees or higher.  Based on 
his complaints and the clinical examination, the appellant's 
disability in the right knee was described as severely 
disabling.

3.  On a VA examination conducted in September 1997, the 
appellant's major depression was described as severe in 
impairment due to a very depressed mood and a severely 
restricted affect.

4.  The medical evidence of record does not contain findings 
showing that as a result of his service-connected major 
depression, the appellant has total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.

5.  The evidence in this case does not reflect that the 
appellant has a an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
disability rating standards for his right knee or major 
depression disabilities.

6.  In June 1996, a VA orthopedic physician reviewed the 
evidence in the claims file and, after examining the 
appellant, opined that his degenerative arthritis of the left 
knee and lumbosacral strain were aggravated by the gait 
problems he experienced over the years due to his service-
connected right knee disability.  There is no other evidence 
of record which competently (i.e., contrary medical opinion 
by equivalent specialist) rebuts this medical opinion and the 
factual basis upon which this opinion was made is not 
otherwise shown to be uncorroborated by the evidence of 
record.


CONCLUSIONS OF LAW

1.  The appellant's right knee disability is no more than 30 
percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5257 (1999).
2.  The rating criteria for an evaluation in excess of 70 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9434 (1999).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).

4.  Secondary service connection for degenerative arthritis 
of the left knee is warranted.  38 C.F.R. § 3.310 (1999).

5.  Secondary service connection for lumbosacral strain is 
warranted.  38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations for Right Knee and Major Depression

The appellant's increased rating claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected right knee and major depression 
disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Jones v. Brown, 7 Vet. App. 134 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  See Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
To comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Right Knee

With respect to the rating of musculoskeletal joint 
disabilities, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the Board must consider the 
application of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); see also Quarles v. 
Derwinski, 3 Vet. App. 129 (1992) (failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).

Accordingly, the Court's holding in DeLuca requires the Board 
to consider whether an increased schedular rating for the 
appellant's right knee disability may be in order on three 
independent bases: (1) pursuant to the relevant schedular 
criteria, i.e., notwithstanding the etiology or extent of his 
pain complaints, if the medical examination test results 
reflect findings which support higher ratings pursuant to the 
delineated schedular criteria; (2) pursuant to 38 C.F.R. 
§ 4.40 on the basis of additional functional loss due 
specifically to complaints of pain on use or during flare-
ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional functional loss due specifically to any weakened 
movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Ibid.  However, 
the General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to the appellant's claim is against entitlement to 
more than a 30 percent schedular evaluation for his right 
knee disability under applicable schedular criteria.  The 
appellant's right knee disability is presently rated as 30 
percent disabling under Diagnostic Code 5257.

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
provides that, in the selection of code numbers, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1999).  In this case, 
Diagnostic Code 5257 applies to knee impairment and provides 
a maximum rating of 30 percent for "severe" impairment 
manifested by recurrent subluxation or lateral instability.

Degenerative arthritis, if substantiated by x-ray findings, 
it is rated pursuant to the criteria given under Diagnostic 
Code 5003 which provides for rating the disability on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of ratable limitation of motion, which includes the 
noncompensable levels under Diagnostic Codes 5260-61, see 
infra for criteria; see supra, VAOPGCPREC 9-98, a 10 percent 
rating applies where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation requires x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The ratings based on x-ray findings are not to be combined 
with ratings based on limitation of motion.

Limitation of motion of the knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a maximum rating of 30 
percent requires flexion limited to 15 degrees.  Diagnostic 
Code 5261 provides for a noncompensable evaluation for 
extension limited to five degrees, and for a 10 percent 
evaluation for extension limited to 10 degrees.  A 20 percent 
evaluation requires extension limited to 15 degrees, and a 30 
percent evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.

After having reviewed all of the relevant medical evidence, 
the Board concludes that the appellant is entitled to no more 
than the currently assigned 30 percent evaluation for the 
right knee.  His complaints of chronic knee pain, noted by the 
record in this case, have been considered; however, the Board 
assigns the greater weight of probative value to the objective 
medical evidence, in particular, the recent VA examination 
conducted in June 1996.  Clinical findings on this examination 
showed that he had 0 to 60 degrees of range of motion in the 
right knee with minimal effusion and moderate crepitus.  
However, his scars from prior surgeries on the knee were 
healed and he was neurovascularly negative.  In addition, the 
examiner found no evidence of any ligamentous instability in 
the anterior, posterior or varus, valgus planes.  X-rays of 
the right knee showed marked, fairly severe degenerative 
changes in the medial and lateral and patellofemoral 
compartments with multiple osteophyte formation, and loss of 
joint space consistent with severe degenerative arthritis.  On 
the basis of these findings, the examiner diagnosed severe 
degenerative joint disease of the right knee and commented 
that at some point in the future, the appellant would be a 
good candidate for a right total knee arthroscopy.  It should 
be noted that the examination in June 1996 was based on a 
complete review of all the evidence then available in the 
claims file by the VA orthopedic physician.  The Board further 
notes that additional evidence submitted with the appellate 
record since this examination is essentially noncontributory 
to evaluation/treatment of the right knee.  Also, it should be 
noted that the examiner in June 1996 commented that the 
appellant was wearing a right knee brace, but that the hinges 
on the brace were about 8 inches below the joint, effectively 
rendering the brace useless for support of the knee.  The 
appellant stated that he preferred wearing the brace in this 
manner because it was more comfortable.

The Board observes that in connection with the June 1996 
examination, the VA orthopedic physician specifically noted 
that the appellant's range of motion had decreased compared to 
a prior examination in 1992 when he had 10-90 degrees of 
extension-flexion in the right knee.  In addition, he noted 
that the appellant had a history since 1993 of chronic knee 
pain and that he stopped working as a security guard/policeman 
in 1994 due to problems with his right knee.

By reason of the above findings, and in accordance with the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
disability picture presented supports a rating that is no 
higher than the currently assigned 30 percent evaluation for 
the right knee.  In the absence of clinical findings noted on 
the 1996 VA examination that would indicate evidence of 
"additional disability" beyond the current 30 percent 
rating, the Board concludes that a separate rating under code 
5003 for his arthritic changes noted on the x-rays is not 
otherwise in order.  It appears from the evidence that the 
appellant has a "severe" disability of the right knee and 
that accordingly, he has been compensated for same under the 
schedular standards.  Hence, there does not appear to 
evidence of "additional disability" of the right knee that 
in some way is not compensated.

Moreover, absent clinical evidence of same as shown on the 
recent 1996 VA examination, the appellant's right knee 
disability is not entitled to a higher rating pursuant to 
diagnostic codes 5260-61 (no measurable deficits of range of 
motion above 30 percent disabling, i.e., extension limited to 
30 degrees or higher), or 5262 (no radiographic evidence of 
nonunion of the tibia and fibula).  Thus, the Board finds 
that a 30 percent evaluation for the right knee under 
Diagnostic Code 5257 appears adequate to compensate his 
current level of impairment as the rating criteria under this 
diagnostic code would account for the appellant's complaints 
of chronic pain caused by a "severe" level of impairment, 
as described by the examiner on the June 1996 examination.

As there is no medical evidence of ankylosis of the right 
knee (code 5256) or joint abnormalities manifested by genu 
recurvatum (code 5263), a rating under these diagnostic code 
criteria is also not in order.

With respect to above, the Board notes that the diagnostic 
impressions noted on the 1996 VA examination did not include 
any comments regarding present or future employment 
difficulties the appellant would likely experience due to his 
right knee disability.  However, the Board would like to make 
clear that the description of his disability in these terms 
is not the only evidence to be considered that will determine 
the outcome of this claim.  What matters is that the medical 
findings of record are insufficient to warrant greater than a 
30 percent evaluation for the right knee under the schedular 
standards.  Thus, for purposes of entitlement to Government 
benefits, VA recognizes that his knee disability approximates 
a 30 percent average impairment of earning capacity of what 
he could earn in civilian occupations.  See 38 C.F.R. § 4.1 
(1999).  As noted above, the appellant has long since stopped 
working (since 1994) and according to the most recent rating 
decision, he is now rated totally disabled for individual 
unemployability.  Therefore, further analysis and/or medical 
examination to evaluate the right knee disability in these 
terms would not be of value to the appellate disposition of 
this claim.

As alluded to above, the Board must also address whether an 
increased rating for the appellant's right knee disability is 
warranted under 38 C.F.R. §§ 4.40, 4.45.  The regulation for 
musculoskeletal system functional loss in section 4.40 
provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

The appellant's complaints of pain in his right knee do not 
warrant an increased rating under 38 C.F.R. §§ 4.40 and 4.45 
because the preponderance of the medical evidence does not 
substantiate additional range-of-motion loss in this joint 
due to pain on use or during flare-ups, or due to weakened 
movement, excess fatigability, or incoordination.  As noted 
above, the examiner who conducted the 1996 VA examination 
observed that the appellant would not flex his knee beyond 60 
degrees, however, when viewed together with the fact that his 
range of motion would not warrant more than a 30 percent 
rating under the schedular standards, indicates to the Board 
that he does not actually have any "additional" functional 
impairment to conclude that an increased rating above 30 
percent is in order.  Moreover, regarding section 4.45, the 
Board notes that at the time of the 1996 VA examination the 
appellant was using a brace for support at all times, but 
there was no clinical evidence of instability of the right 
knee, and, in fact, his knee brace was being worn in a way 
that it provided no support to the knee.  The appellant 
indicated that he was comfortable wearing the brace in this 
manner, but for purposes of this claim, it does not appear 
that the mere use of the brace evidences any "additional 
disability."  This finding preponderates against a finding 
that he has any additional functional loss due to movement 
abnormalities, weakened movement, or incoordination.  Thus, 
as the record currently stands, there is no objective medical 
evidence which confirms the presence of additional functional 
loss in the appellant's right knee beyond the impairment 
reflected by the current rating assigned.  In summary, the 
recent clinical findings as reported on the 1996 VA 
examination do not reflect a significant level of impairment 
caused by the right knee disability that would support higher 
schedular ratings under any applicable criteria found in 
38 C.F.R. Part 4.

With respect to the above, it appears that the exact degree or 
"extent" of functional loss due the appellant's pain 
complaints, expressed either in mathematical or medically 
certain terminology, is an elusive concept from a medical 
standpoint.  As the Court has stated, "[m]edicine is more art 
than exact science" and therefore, mere reliance on pain 
complaints is insufficient to establish an increased level of 
disability, especially where the clinical findings are not 
remarkable.  Lathan v. Brown, 7 Vet. App. 359, 366 (1995).

Accordingly, the Board finds that a preponderance of the 
evidence is against a finding of "additional functional 
loss" in his right knee that is evidently caused by his pain 
complaints.  Consequently, the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) is not for application in this 
case as the evidence for and against the claim is clearly not 
in equipoise.  Cf. Williams (Willie) v. Brown, 4 Vet. App. 
270, 273-74 (1993) (citing Gilbert, supra, 1 Vet. App. at 54, 
the Court found "significant" evidence in support of 
veteran's claim).  In this case, for the reasons stated, the 
Board finds that a preponderance of the evidence to be against 
the claim.  See Gilbert and Alemany.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).
In view of the above, the Board concludes that an increased 
disability rating for the right knee is not warranted, based 
on the application of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Major Depression

After a lengthy adjudicative course, service connection for 
major depression was granted by rating decision in January 
1997, at which time the disability was assigned a 30 percent 
rating effective from February 11, 1994, the date the 
appellant filed his claim to reopen a previously denied claim 
for service connection for this disorder.  An appeal to the 
Board of the service connection claim had been pending since 
June 1995.  Hence, the issue of service connection for the 
nervous disorder is no longer before the Board.  See Grantham 
v. Brown, 114 F.3d 1156 (1997).  Thereafter, the appellant 
filed a notice of disagreement as to the assignment of the 
original 30 percent rating in April 1997.  However, before a 
statement of the case was issued on that claim, the RO 
increased the rating to 70 percent effective from the same 
date, February 11, 1994, by rating decision in February 1998.  
The appellant was advised on this action and his appellate 
rights with respect thereto by supplemental statement of the 
case issued in February 1998.  Although he did not file a 
Form 9 Substantive Appeal, the Board will construe the 
representative's Form 646 filed in April 1998 as the timely 
filed substantive appeal of the denial of an increased rating 
above 70 percent for the major depression, which adds this 
issue to the appellate matters presently under consideration 
by the Board at this time.  See 38 C.F.R. § 20.302(c) (1999).

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq. were amended in November 1996. As amended, all mental 
disorders, whether diagnosed as anxiety neurosis, 
schizophrenia, or major depression, are rated under the same 
criteria, the "General Rating Formula for Mental 
Disorders."  38 C.F.R. § 4.130 (1999).  As amended, the 
regulation reads as follows for the 70 and 100 percent 
ratings:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (1999).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).

A preponderance of the relevant evidence is against 
entitlement to a rating in excess of 70 percent for the 
appellant's major depression.  In this regard, the Board 
finds it significant that he was recently diagnosed on a VA 
examination in September 1997 with major depression with 
psychotic features, recurrent, with a "severe" level of 
impairment.  He was assigned a GAF score was 45, which under 
the DSM III-R or the revised DSM IV is consistent with 
"serious" social and occupational impairment.  The balance 
of the evidence supports this recent assessment of the 
appellant's major depression.  Although the veteran is no 
longer working as a security guard since 1994, it is clear 
from review of the evidence that he stopped working due to 
the physical problems caused by his knees and back.

With respect to his symptoms, the medical findings reported 
on the aforementioned VA examination reflect that he is 
chronically depressed and/or irritable, and that because of 
his volatile mood, he has had many problems dealing with 
people.  On the mental status portion of the September 1997 
examination, the following was noted:

The patient was poorly groomed and 
unshaven, wearing dark sunglasses and had 
very poor eye contact.  He displayed 
psychomotor retardation.  He was 
cooperative.  His speech was slow, 
monotone, and low volume.  Mood was 
depressed according to him, and affect 
was severely restricted.  The patient 
denies any auditory, visual, or tactile 
hallucinations, delusions, or paranoia.  
No ideas of reference, no ideas of 
influence, and no loosening of 
associations.  The patient denied any 
active suicidal or homicidal ideations, 
intent or plan.  The patient was awake, 
alert and oriented times person, place 
and time.  Concentration was poor.  
Calculation was poor.  Abstract reasoning 
very poor.  Insight and judgment were 
poor.

The examiner found the appellant competent for VA purposes, 
but added these comments with respect to the level of 
impairment:

It is apparent that the patient is 
suffering from major depression.  When 
trying to quantify the patient's illness, 
it's severe with psychotic features.  The 
patient is severely affected in social 
and occupational fields and is barely 
able to tolerate interaction with his 
family as per his wife and also he has 
not been able to work since being 
discharged from the police force since 
1994.  Presently, the patient appears to 
be severely limited in his actions and 
also appears to [be] very dependent on 
his wife.  Whether this is secondary to 
his illness or is chosen, is unknown at 
this time.  However, when quantifying his 
illness, the patient does have a very 
severe depression.

It should be noted that the entire claims file was provided 
to the examiner in connection with the above-cited 
examination and the examiner indicated that the file had been 
reviewed.

The Board concludes that the above-cited medical findings 
clearly meet the criteria for a 70 percent rating under the 
revised criteria.  Specifically, the medical evidence of 
record reflects that he definitely has deficiencies in his 
family relations and mood due to such symptoms such as 
severely depressed mood and restricted affect.  The 
voluminous record in this case objectively corroborates that 
he is impaired in maintaining in his relationships with his 
wife and children and that basically, he prefers to be left 
alone at home.  Again, his overall disability appears 
consistent with the 70 percent rating as shown by the medical 
evidence.

However, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 100 percent 
evaluation under new criteria.  38 C.F.R. § 4.7 (1999).  
Specifically, with respect to the criteria for a 100 percent 
rating, the evidence is negative for persistent psychotic 
symptoms like active delusional or hallucinatory ideations, 
the inability to care for self, disorientation to time and 
place, or persistent danger of hurting self or others.  The 
Board notes that none of these symptoms have been objectively 
corroborated by the extensive medical record, including as 
noted on the recent VA psychiatric examination conducted in 
September 1997.  Moreover, there is no evidence whatever that 
the appellant has ever been "grossly impaired" due to his 
service-connected major depression as that term in used in 
the revised criteria for a 100 percent rating.  Clinical 
findings on the 1997 examination revealed that he was clearly 
depressed and had a restricted affect, but he denied active 
psychotic symptoms such as homicidal/suicidal ideations, 
delusional/hallucinatory ideations, and although he was 
poorly groomed, he was alert and oriented.  In the Board's 
view, these findings are clearly insufficient to support 
entitlement to the 100 percent rating under Diagnostic Code 
9411.  Accordingly, an increased evaluation above the current 
70 percent rating for this disability pursuant to the 
schedular criteria is not warranted.

Additional Considerations

Moreover, since the recent medical findings and diagnosis 
provided on the VA joints examination of June 1996 and the VA 
psychiatric examination of September 1997 are uncontradicted 
by any other competent (i.e., medical) diagnosis or opinion, 
the Board finds the medical findings reported by this evidence 
to be more probative to the outcome of this appeal on the 
above-cited increased rating claims.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  Accordingly, the Board finds that the 
appellant's contentions offered in conjunction with his claim 
for increased compensation benefits are outweighed by the 
medical evidence cited above which has been found more 
probative to the issues on appeal and therefore, such 
contentions cannot serve to establish a finding of increased 
disability due to the service-connected right knee and major 
depression disabilities.  The Board has also considered the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons discussed above, it is the Board's 
opinion that the currently assigned 30 percent rating for the 
right knee and 70 percent rating for the major depression 
accurately reflects the level of impairment pursuant to the 
schedular criteria.

It should also be emphasized that there is no evidence of 
record showing that the appellant is qualified to render a 
medical diagnosis or opinion.  Hence, the medical evidence of 
record cited above specifically outweighs his views as to the 
extent of functional impairment caused by these disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay assertions will not support a finding on questions 
requiring medical expertise or knowledge).  The Board has 
also considered the appellant's hearing testimony of April 
1996 and the other evidence of record, including the Social 
Security records, but for the reasons cited above, the 
clinical findings on the recent VA examinations for these 
disabilities are found to more probative and relevant to the 
level of impairment for each under the schedular criteria of 
Part 4, 38 C.F.R.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

Extraschedular Consideration

It is noted that the RO did not consider referral of these 
increased rating claims for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b) (1999).  Nevertheless, the 
Board does not find that a remand is in order with respect to 
extraschedular consideration as it has not been claimed by 
the appellant or inferred by his contentions, and it does not 
appear from review of the medical evidence, that referral for 
consideration of an extraschedular rating is indicated.  In 
Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
9 Vet. App. at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of extraschedular 
ratings.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned for the appellant's right knee 
and depression disabilities are not deemed to be inadequate 
for rating purposes and hence, it does not appear that the 
appellant has an "exceptional or unusual" disability 
related thereto.  It is not shown by the evidence that the 
appellant has required repeated hospitalization in the recent 
past for any of these disabilities.  In addition, there is no 
record of significant or regular outpatient treatment for 
these specific disabilities nor they are particularly 
producing "marked interference" in employment which would 
take this case "outside" of the regular schedular 
standards.  The appellant has been awarded a total rating for 
unemployment purposes, so in that regard, he is compensated.  
Nevertheless, there is no evidence which shows that either 
the right knee or major depression disabilities are so 
exceptional or unusual that the regular rating criteria are 
inadequate.

Thus, in the absence of any evidence which actually shows 
that these disabilities are exceptional or unusual such that 
the regular schedular criteria are inadequate to rate them, 
referral for extraschedular consideration is not in order.

II.  Secondary Service Connection for Left Knee and Lumbar 
Strain

The Board finds these claims to be well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  He has current 
disabilities of the left knee and lower back and there is 
medical-nexus evidence showing a link between these 
disabilities and the service-connected right knee disability.

Applicable regulatory authority provides that a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1999).

In weighing the medical findings of record, along with due 
consideration to the appellant's contentions, sworn testimony 
and reported medical history, all of which appear credible, 
the Board believes that there is sufficient medical data to 
warrant a grant of service connection for degenerative 
arthritis of the left knee and lumbosacral strain as 
secondary to the right knee disability.  The medical evidence 
reflects treatment on numerous occasions for these conditions 
(diagnosed currently as degenerative arthritis of the left 
knee and lumbosacral strain), for which a VA orthopedic 
physician in June 1996 opined were related to the problems 
the appellant experienced over the years with his right knee:

Regarding the left knee, he does have 
some early degenerative arthritis, and 
this could be secondary to over-use of 
the left knee because of the service-
connected problem with the right knee.  
Additionally, his back could be 
exacerbated by the service-connected 
injury the right knee as well.  He has no 
other history of accident or injury, and 
so I must conclude that the left knee and 
low back symptoms are related to the 
right knee injury.

The aforementioned medical diagnoses and opinion were based 
on the examiner's review of all the evidence in the 
appellant's claims file, and the Board observes that there is 
no other evidence which contradicts this assessment of the 
current etiology of the left knee and lumbar spine 
disabilities.  Hence, service connection is warranted for 
degenerative arthritis of left knee and lumbosacral strain on 
a secondary basis due to aggravation by the service-connected 
right knee disability and concomitant gait problems.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.310 (1997); see 
also Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

A rating in excess of 30 percent for the appellant's right 
knee disability is denied.

A rating in excess of 70 percent for the appellant's major 
depression is denied.

Service connection on a secondary basis for degenerative 
arthritis of the left knee is granted.

Service connection on a secondary basis for lumbosacral 
strain is granted.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

